DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  5-8, 19, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rege (US 20160000324 A1); and in view of YAMAMOTO (US 20120165799 A1)and further in view of ANDERSON (US 20200196863 A1, which claims the priority from US-Provisional-Application US 62544056,  August 11, 2017).
Re Claim 1, REGE discloses a method of controlling an ophthalmic device (see Rege: e.g., --a method and apparatus for imaging of the back (i.e., the retina and/or the choroid) and/or front (i.e., the cornea and the sclera) of the eye using multiple illumination modalities. The use of multiple illumination modalities allows for imaging under, for example, coherent and incoherent illumination, the timing of which can be controlled for the desired imaging technique. Coherent illumination means the degree of coherence of the emitted optical beam is high (e.g., green, red, blue, or near infrared laser) and includes, among other things, diode lasers and vertical cavity surface emitting lasers (VCSEL). Incoherent illumination means the degree of coherence of the emitted optical beam is low (e.g., white or spectrally filtered light from a light emitting diode (LED) or a halogen lamp). Use of multiple illumination modalities permits the ophthalmic imaging device (called “OID” hereafter) to capture one or more of reflectance images, absorption spectroscopic images, fluorescence images, and LSCI images with or without mydriatic agents.--, in [0006]-[0007]; and, --. The OID can further include one or more processors configured to control the arrangement of the one or more optical elements, to control durations, duty cycles, and synchrony of the plurality of illumination modalities and the one or more imaging sensors, to control one or more image acquisition parameters, or to process data generated from the one or more imaging sensors to perform one or more of laser speckle contrast imaging, spectroscopic imaging, reflectance imaging, and fluorescence imaging. The one or more optical elements of the optical assembly can be configured to direct light to the one or more regions of tissue of the eye can include one or more spectrally selective--, in [0013]), 
having a first retinal image acquisition module operable to image an imaging region of a retina (see REGE: e.g., -- the one or more optical elements, the one or more first optical elements, and/or the one or more second optical elements can be an aperture that results in the production of a speckle pattern on the one or more imaging sensors. The OID can further include one or more processors configured to control the arrangement of the one or more optical elements, to control durations, duty cycles, and synchrony of the plurality of illumination modalities and the one or more imaging sensors, to control one or more image acquisition parameters, or to process data generated from the one or more imaging sensors to perform one or more of laser speckle contrast imaging, spectroscopic imaging, reflectance imaging, and fluorescence imaging.--, in [0013]),
and an illumination module operable to concurrently illuminate an illumination region of the retina, the imaging region and the illumination region having a predetermined positional relationship to one another (see REGE: e.g., --the illumination from the one or more sources of incoherent illumination to one or more narrow bands of light, wherein the narrow bands of light include green light, blue light, red light, and near infrared light. The OID can further include one or more neutral density filters configured to attenuate the illumination power of the one or more sources of coherent or incoherent illumination--, in [0013]), the method comprising:
controlling the first retinal image acquisition module to acquire a reference retinal image (see REGE: e.g., --In an embodiment that uses LSCI to image the retina, the Optical Assembly A 120 can be designed such that: (a) the FOV is as large as possible, (b) the light intensity at the retina never exceeds a safety threshold, (c) the desired imaging technique can be achieved through the subject's dilated or undilated pupil, and (d) the subject's pupil does not become critical in determining the speckle size. --, in [0082]-[0085], also see [0045]-[0046], and [0052] {herein “uses LSCI to image the retina”, and large FOV can be a reference image}, and, --wherein the reference image is acquired independently or is one of the images in the acquired image stack.--, in claim 7);
REGE however does not explicitly disclose above reference image is acquired by imaging a reference imaging area of the retina,
YAMAMOTO discloses controlling the first retinal image acquisition module to acquire a reference retinal image by imaging a reference imaging area of the retina (see YAMAMOTO: e.g., -- The control unit 70 controls the observation optical system 200 to obtain the fundus front image. The control unit 70 then displays the continually obtained fundus front image on the monitor 75 in real time. The fundus front image associated with the analysis map is used as a reference image to track the laser beam.--, in [0080]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]);
REGE and YAMAMOTO are combinable as they are in the same field of endeavor: controlling the ophthalmic imaging device to acquire, process, and store images of retina and the corresponding target ROI . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify REGE’s method using Yamamoto’s teachings by including controlling the first retinal image acquisition module to acquire a reference retinal image by imaging a reference imaging area of the retina to REGE’s controlling functions in order to use the fundus front image associated with the analysis map as a reference image to track the laser beam (see Akiba: e.g. in [0065], [0071]-[0072], [0080] and [0095]).


REGE as modified by YAMAMOTO further disclose designating a target in the reference retinal image (see REGE: e.g., --using the OID to acquire images of the target tissue--, in [0032], and, --FIG. 1A shows an exemplary OID 100 with the functional components and optical paths used for acquisition of images of the target tissue 175 of the back of the human eye 170. Light produced by the illumination module 110 is deflected off the beam deflector 117 and manipulated by Optical Assembly A 120 to illuminate the target tissue 175 (e.g., the patient's retina). This path of light from the illumination module 110 to the target tissue 175 is referred to as the illumination path 116, with the light itself being referred to as the illumination beam. The optical axis of the portion of the illumination path 116 from the illumination module 110 to the beam deflector 117 is called the illumination axis 115. Light reflected from and/or scattered by the target tissue 175 may be manipulated by a combination of Optical Assembly A 120 and Optical Assembly B 130 en route to the image acquisition module 140. This path of light from the target tissue 175 to the image acquisition module 140 is referred to as the imaging path 135 and the optical axis of this path is referred to as the imaging axis 180. The image acquisition module 140 comprises an imaging sensor (e.g., a camera) 145 with the necessary control, processing, and storage elements (e.g., a computer) to acquire, process, and store images of the target tissue 175. The OID 100 can contain a separate processor unit 150 for controlling all or portions of the functional components.--, in [0049]);
controlling the first retinal image acquisition module to acquire a current retinal image of an initial imaging region within the reference imaging area (see REGE: e.g., -- Optical Assembly B 130 comprises a minimum of one lens that focuses the light from the target tissue 175 on the imaging sensor 145 and one aperture that is central to the formation of speckle patterns on the imaging sensor 145. These elements could appear in any order in the imaging path 116. In one embodiment, the order is determined to achieve the dual function of image formation and speckle formation on the imaging sensor. In another embodiment, the lens and aperture arrangement can be replaced by a system of lenses and apertures. Optical Assembly B 130 typically comprises a mechanism to adjust the lens position for appropriate focusing. The mechanism of adjustment can involve movement of one or more lenses and/or apertures along the imaging axis 180. Such movement may be manual, semi-automatic (i.e., motorized but user-triggered and/or controlled) or automatic (i.e., motorized and/or electronically controlled without user intervention). In some embodiments, the adjustment mechanism moves at least 1 cm, though this distance depends on the focal lengths of the lenses used. In some embodiments, alternative adjustment approaches may be employed, including use of a movable camera with a fixed lens system…. Thus, the objectives of Optical Assembly B 130 are: (a) to form an appropriately sized (i.e., magnified) and appropriately focused image of the target tissue 175 on the imaging sensor 145 or for direct viewing, (b) to achieve a pre-calculated speckle size (i.e., Airy disc diameter) that lies between 5 and 20 micrometers at the imaging sensor 145, --, in [0053]-[0054]);
controlling the first retinal image acquisition module to move its imaging region of the retina from the initial imaging region to a destination imaging region using the target and at least a portion of the reference retinal image, and to acquire a retinal image of the destination imaging region (see REGE: e.g., -- Optical Assembly B 130 comprises a minimum of one lens that focuses the light from the target tissue 175 on the imaging sensor 145 and one aperture that is central to the formation of speckle patterns on the imaging sensor 145. These elements could appear in any order in the imaging path 116. In one embodiment, the order is determined to achieve the dual function of image formation and speckle formation on the imaging sensor. In another embodiment, the lens and aperture arrangement can be replaced by a system of lenses and apertures. Optical Assembly B 130 typically comprises a mechanism to adjust the lens position for appropriate focusing. The mechanism of adjustment can involve movement of one or more lenses and/or apertures along the imaging axis 180. Such movement may be manual, semi-automatic (i.e., motorized but user-triggered and/or controlled) or automatic (i.e., motorized and/or electronically controlled without user intervention). In some embodiments, the adjustment mechanism moves at least 1 cm, though this distance depends on the focal lengths of the lenses used. In some embodiments, alternative adjustment approaches may be employed, including use of a movable camera with a fixed lens system…. Thus, the objectives of Optical Assembly B 130 are: (a) to form an appropriately sized (i.e., magnified) and appropriately focused image of the target tissue 175 on the imaging sensor 145 or for direct viewing, (b) to achieve a pre-calculated speckle size (i.e., Airy disc diameter) that lies between 5 and 20 micrometers at the imaging sensor 145, --, in [0053]-[0054]; and, -- The control of the various modules of the OID 100 can be achieved using any processor unit 150. Examples of control activity include: invoking the appropriate illumination module 110 for an appropriate amount of time, motion of the components of the Optical Assembly A 120 and Optical Assembly B 130 for focusing on appropriate ROI of the target tissue 175, control of the gaze fixation apparatus (described below), recording and basic processing of images under appropriate illumination--, in [0062]-[0063]);
controlling  the illumination module  to illuminate the illumination region of the retina while the imaging region of the first retinal image acquisition module is the destination imaging region (see REGE: e.g., -- The control of the various modules of the OID 100 can be achieved using any processor unit 150. Examples of control activity include: invoking the appropriate illumination module 110 for an appropriate amount of time, motion of the components of the Optical Assembly A 120 and Optical Assembly B 130 for focusing on appropriate ROI of the target tissue 175, control of the gaze fixation apparatus (described below), recording and basic processing of images under appropriate illumination--, in [0062]-[0063]);
controlling the first retinal image acquisition module to acquire one or more retinal images while the illumination module is illuminating the illumination region of the retina (see REGE: e.g., --using the OID to acquire images of the target tissue--, in [0032], and, --FIG. 1A shows an exemplary OID 100 with the functional components and optical paths used for acquisition of images of the target tissue 175 of the back of the human eye 170. Light produced by the illumination module 110 is deflected off the beam deflector 117 and manipulated by Optical Assembly A 120 to illuminate the target tissue 175 (e.g., the patient's retina). This path of light from the illumination module 110 to the target tissue 175 is referred to as the illumination path 116, with the light itself being referred to as the illumination beam. The optical axis of the portion of the illumination path 116 from the illumination module 110 to the beam deflector 117 is called the illumination axis 115. Light reflected from and/or scattered by the target tissue 175 may be manipulated by a combination of Optical Assembly A 120 and Optical Assembly B 130 en route to the image acquisition module 140. This path of light from the target tissue 175 to the image acquisition module 140 is referred to as the imaging path 135 and the optical axis of this path is referred to as the imaging axis 180. The image acquisition module 140 comprises an imaging sensor (e.g., a camera) 145 with the necessary control, processing, and storage elements (e.g., a computer) to acquire, process, and store images of the target tissue 175. The OID 100 can contain a separate processor unit 150 for controlling all or portions of the functional components.--, in [0049]);
REGE as modified by YAMAMOTO however does not explicitly disclose comparing a marker retinal image based on the one or more retinal images with a comparison image based on at least a portion of the reference retinal image to determine a marker that is indicative of the position of the marker retinal image within the comparison image,
ANDERSON discloses comparing a marker retinal image based on the one or more retinal images with a comparison image based on at least a portion of the reference retinal image to determine a marker that is indicative of the position of the marker retinal image within the comparison image (see  ANDERSON: e.g., -- The matching area in the destination image file may be identified, for example, by image registration of the source and destination image files, identifying corresponding structures (e.g., the fovea, optic disc, dominant vessel structures, etc.) in both source and destination image files, and/or direct mapping from a predefined corner (or other marker) of the source and destination image files. Irrespective of how the matching area/region is identified in the destination image file, optionally, the user-made annotations in the source image file may be copied to the matching area/region in the destination image file. In this manner, if annotations are made, for example, at a region located to the upper left of a definite structure, the annotations will be copied to a similar region to the upper left of a similar structure in the destination image file(s).--, in [0087]; also see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062] {for determine a marker that is indicative of the position of the marker retinal image within the comparison image});
REGE (as modified by YAMAMOTO) and ANDERSON are combinable as they are in the same field of endeavor: controlling the ophthalmic imaging device to acquire, process, and store images of retina and the corresponding target ROI . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify REGE’s method using ANDERSON’s teachings by including comparing a marker retinal image based on the one or more retinal images with a comparison image based on at least a portion of the reference retinal image to determine a marker that is indicative of the position of the marker retinal image within the comparison image to REGE’s controlling functions in order to identify corresponding structures (see ANDERSON: e.g. in [0087]).

Re Claim 3, REGE as modified by YAMAMOTO and ANDERSON further disclose storing the marker in association with at least one of: the comparison image; the reference image; at least one of the one or more retinal images; the marker retinal image; and a clipped region of the reference retinal image, the clipped region being positioned at the determined position of the marker retinal image within the reference retinal image (see  ANDERSON: e.g., -- The matching area in the destination image file may be identified, for example, by image registration of the source and destination image files, identifying corresponding structures (e.g., the fovea, optic disc, dominant vessel structures, etc.) in both source and destination image files, and/or direct mapping from a predefined corner (or other marker) of the source and destination image files. Irrespective of how the matching area/region is identified in the destination image file, optionally, the user-made annotations in the source image file may be copied to the matching area/region in the destination image file. In this manner, if annotations are made, for example, at a region located to the upper left of a definite structure, the annotations will be copied to a similar region to the upper left of a similar structure in the destination image file(s).--, in [0087]; also see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]).

Re Claim 5, REGE as modified by YAMAMOTO and ANDERSON further disclose the first retinal image acquisition module is controlled to move its imaging region from the initial imaging region to the destination imaging region by performing following processes (i) to (iv) at least once (see REGE: e.g., -- Optical Assembly B 130 comprises a minimum of one lens that focuses the light from the target tissue 175 on the imaging sensor 145 and one aperture that is central to the formation of speckle patterns on the imaging sensor 145. These elements could appear in any order in the imaging path 116. In one embodiment, the order is determined to achieve the dual function of image formation and speckle formation on the imaging sensor. In another embodiment, the lens and aperture arrangement can be replaced by a system of lenses and apertures. Optical Assembly B 130 typically comprises a mechanism to adjust the lens position for appropriate focusing. The mechanism of adjustment can involve movement of one or more lenses and/or apertures along the imaging axis 180. Such movement may be manual, semi-automatic (i.e., motorized but user-triggered and/or controlled) or automatic (i.e., motorized and/or electronically controlled without user intervention). In some embodiments, the adjustment mechanism moves at least 1 cm, though this distance depends on the focal lengths of the lenses used. In some embodiments, alternative adjustment approaches may be employed, including use of a movable camera with a fixed lens system…. Thus, the objectives of Optical Assembly B 130 are: (a) to form an appropriately sized (i.e., magnified) and appropriately focused image of the target tissue 175 on the imaging sensor 145 or for direct viewing, (b) to achieve a pre-calculated speckle size (i.e., Airy disc diameter) that lies between 5 and 20 micrometers at the imaging sensor 145, --, in [0053]-[0054]; and, -- The control of the various modules of the OID 100 can be achieved using any processor unit 150. Examples of control activity include: invoking the appropriate illumination module 110 for an appropriate amount of time, motion of the components of the Optical Assembly A 120 and Optical Assembly B 130 for focusing on appropriate ROI of the target tissue 175, control of the gaze fixation apparatus (described below), recording and basic processing of images under appropriate illumination--, in [0062]-[0063]):
(i) determining a position of the current retinal image within the reference retinal image by comparing the current retinal image with the reference retinal image (see REGE: e.g., --In an embodiment that uses LSCI to image the retina, the Optical Assembly A 120 can be designed such that: (a) the FOV is as large as possible, (b) the light intensity at the retina never exceeds a safety threshold, (c) the desired imaging technique can be achieved through the subject's dilated or undilated pupil, and (d) the subject's pupil does not become critical in determining the speckle size. --, in [0082]-[0085], also see [0045]-[0046], and [0052]; and, --In one embodiment, annular illumination at the pupil 530 is employed to achieve off-center illumination. In another embodiment, the illumination beam is split into multiple illumination beams, each of which is not coaxial with the imaging axis, and Optical Assembly A 120 is utilized to focus each of these multiple illumination beams to converge at or in front of the pupil 530 (e.g., on the focal plane 551) but not on the imaging axis 180 as described above. In this embodiment, the resulting illumination of the entire FOV 525 will be produced by the superposition of the individual and overlapping FOVs of each of these multiple illumination beams.--, in [0084]; also see: --wherein the one or more calculations include calculations pertaining to location identification of the intended target of gaze fixation and location identification of the virtual or physical object--, in claim 16; also see Anderson: e.g., --a central area of the retina roughly corresponding to the area covered by an illumination slit at the center of the retina may be selected as the ROI. It is to be understood that any other area, or slit location, on the retina may be selected as the region of interest. By selecting a specific slit location as the region of interest, a “ROI-image” (e.g., data from a slit-scan position corresponding to the region of interest at a given illumination can be collected, also termed an “Illumination image”) may be obtained during each scanning sweep (or during a fly-back sequence of the scanner between scanning sweeps). A number, N, of valid ROI-images (e.g., illumination data) are collected on a continuous basis at the given region of interest on the retina. For example, in a live video feed from the retina camera, a ROI-image corresponding to each video frame in the video feed may be collected.--, in [0102]),
(ii) comparing  the position of the current retinal image within the reference retinal image with a position of the target  within the reference retinal image and, based on the comparison, determining an adjustment to move the current imaging region of the first retinal image acquisition module closer to a target on the retina corresponding to the
target in the reference retinal image (see REGE: e.g., -- Optical Assembly B 130 comprises a minimum of one lens that focuses the light from the target tissue 175 on the imaging sensor 145 and one aperture that is central to the formation of speckle patterns on the imaging sensor 145. These elements could appear in any order in the imaging path 116. In one embodiment, the order is determined to achieve the dual function of image formation and speckle formation on the imaging sensor. In another embodiment, the lens and aperture arrangement can be replaced by a system of lenses and apertures. Optical Assembly B 130 typically comprises a mechanism to adjust the lens position for appropriate focusing. The mechanism of adjustment can involve movement of one or more lenses and/or apertures along the imaging axis 180. Such movement may be manual, semi-automatic (i.e., motorized but user-triggered and/or controlled) or automatic (i.e., motorized and/or electronically controlled without user intervention). In some embodiments, the adjustment mechanism moves at least 1 cm, though this distance depends on the focal lengths of the lenses used. In some embodiments, alternative adjustment approaches may be employed, including use of a movable camera with a fixed lens system…. Thus, the objectives of Optical Assembly B 130 are: (a) to form an appropriately sized (i.e., magnified) and appropriately focused image of the target tissue 175 on the imaging sensor 145 or for direct viewing, (b) to achieve a pre-calculated speckle size (i.e., Airy disc diameter) that lies between 5 and 20 micrometers at the imaging sensor 145, --, in [0053]-[0054]; and, -- The control of the various modules of the OID 100 can be achieved using any processor unit 150. Examples of control activity include: invoking the appropriate illumination module 110 for an appropriate amount of time, motion of the components of the Optical Assembly A 120 and Optical Assembly B 130 for focusing on appropriate ROI of the target tissue 175, control of the gaze fixation apparatus (described below), recording and basic processing of images under appropriate illumination--, in [0062]-[0063]),
(iii) using the adjustment to control the first retinal image acquisition module to set the imaging region of the first retinal image acquisition module to another imaging region within the reference retinal image which becomes the current imaging region (see REGE: e.g., -- Optical Assembly B 130 comprises a minimum of one lens that focuses the light from the target tissue 175 on the imaging sensor 145 and one aperture that is central to the formation of speckle patterns on the imaging sensor 145. These elements could appear in any order in the imaging path 116. In one embodiment, the order is determined to achieve the dual function of image formation and speckle formation on the imaging sensor. In another embodiment, the lens and aperture arrangement can be replaced by a system of lenses and apertures. Optical Assembly B 130 typically comprises a mechanism to adjust the lens position for appropriate focusing. The mechanism of adjustment can involve movement of one or more lenses and/or apertures along the imaging axis 180. Such movement may be manual, semi-automatic (i.e., motorized but user-triggered and/or controlled) or automatic (i.e., motorized and/or electronically controlled without user intervention). In some embodiments, the adjustment mechanism moves at least 1 cm, though this distance depends on the focal lengths of the lenses used. In some embodiments, alternative adjustment approaches may be employed, including use of a movable camera with a fixed lens system…. Thus, the objectives of Optical Assembly B 130 are: (a) to form an appropriately sized (i.e., magnified) and appropriately focused image of the target tissue 175 on the imaging sensor 145 or for direct viewing, (b) to achieve a pre-calculated speckle size (i.e., Airy disc diameter) that lies between 5 and 20 micrometers at the imaging sensor 145, --, in [0053]-[0054]; and, -- The control of the various modules of the OID 100 can be achieved using any processor unit 150. Examples of control activity include: invoking the appropriate illumination module 110 for an appropriate amount of time, motion of the components of the Optical Assembly A 120 and Optical Assembly B 130 for focusing on appropriate ROI of the target tissue 175, control of the gaze fixation apparatus (described below), recording and basic processing of images under appropriate illumination--, in [0062]-[0063]); and
(iv) controlling the first retinal image acquisition module to acquire a current retinal image of the current imaging region set in process (iii), wherein the retinal image of the destination imaging region is the retinal image acquired in the final performance of process (iv) (see REGE: e.g., --using the OID to acquire images of the target tissue--, in [0032], and, --FIG. 1A shows an exemplary OID 100 with the functional components and optical paths used for acquisition of images of the target tissue 175 of the back of the human eye 170. Light produced by the illumination module 110 is deflected off the beam deflector 117 and manipulated by Optical Assembly A 120 to illuminate the target tissue 175 (e.g., the patient's retina). This path of light from the illumination module 110 to the target tissue 175 is referred to as the illumination path 116, with the light itself being referred to as the illumination beam. The optical axis of the portion of the illumination path 116 from the illumination module 110 to the beam deflector 117 is called the illumination axis 115. Light reflected from and/or scattered by the target tissue 175 may be manipulated by a combination of Optical Assembly A 120 and Optical Assembly B 130 en route to the image acquisition module 140. This path of light from the target tissue 175 to the image acquisition module 140 is referred to as the imaging path 135 and the optical axis of this path is referred to as the imaging axis 180. The image acquisition module 140 comprises an imaging sensor (e.g., a camera) 145 with the necessary control, processing, and storage elements (e.g., a computer) to acquire, process, and store images of the target tissue 175. The OID 100 can contain a separate processor unit 150 for controlling all or portions of the functional components.--, in [0049]).

Re Claim 6, Rege as modified by ANDERSON further disclose the sequence of
processes (i) to (iv) is performed more than once, and the adjustment to the location of the current imaging region is determined in the second and any subsequent performance of process (i1) based on the one or more adjustments determined in one or more of the previous performances of process (ii) (see REGE: e.g., -- to direct light from the one or more regions of tissue of the eye to the one or more imaging sensors; or a first optical assembly including one or more first optical elements configured to direct light from the illumination module to one or more regions of tissue of the eye and a second optical assembly including one or more second optical elements configured to direct light from the one or more regions of tissue of the eye to the one or more imaging sensors; wherein the one or more regions of the tissue of the eye include the retina, choroid, the cornea, the sclera, and the eye lens…. The one or more optical elements of the optical assembly can be configured to direct light to the one or more regions of tissue of the eye can include one or more spectrally selective filters configured to restrict the illumination from the one or more sources of incoherent illumination to one or more narrow bands of light, wherein the narrow bands of light include green light, blue light, red light, and near infrared light. The OID can further include one or more neutral density filters configured to attenuate the illumination power of the one or more sources of coherent or incoherent illumination. The OID can further include one or more filters configured to reject harmful wavelengths for a specific application. The light directed to the one or more regions of tissue of the eye can include one or more illumination beams generated from the illumination module. The one or more illumination beams can be coaxial with the optical axis of the imaging path. The one or more illumination beams can be not coaxial with the optical axis of the imaging path. The light directed to the one or more regions of tissue of the eye from the one or more illumination beams can occur synchronously or asynchronously. --, in [0012]-[0013]; -- initiating image acquisition based on the image acquisition parameters; storing the acquired images; processing the acquired images; and changing manually or through the configured processing element of the OID, the source of coherent or incoherent illumination and repeating one or more of the adjusting the optical assembly, setting values for image acquisition parameters, initiating illumination, initiating image acquisition, storing, or processing steps.--, in [0017]; and, -- The number of images refers to the total images acquired in an image stack for a given image acquisition. The number of images can be one or more for a given ROT. Frequency of image frame acquisition (frame rate) is the number of image frames to be acquired in 1 second and often depends on the image acquisition device and its ability to communicate with a temporary or permanent storage device. In some CMOS cameras, for example, it is possible to achieve a frame rate that is the inverse of the camera exposure time. Timing sequence refers to specific times or time intervals for which the imaging sensor 145 acquires images and may incorporate appropriate time delays between subsequent image acquisitions. Pixel resolution and/or pixel area refers to the number of pixels that are used to capture an image of the ROI.--, in [0093]-[0094]).

	Re Claim 7,  Rege as modified by ANDERSON further disclose generating display data for displaying an indication of the adjustment determined in at least one performance of process  on a display (see REGE: e.g., --The OID can be used as a real-time or near-real-time feedback mechanism during, for example, any surgical procedure where monitoring of vascular changes would be of relevance. To illustrate this example, the OID can present the real-time LSCI images and blood flow parameters in front of the surgeon's eye using a display mechanism built into a glasses-like device worn by the surgeon or using some physical or virtual screen viewable by the surgeon. The OID can be used as a therapy-planning tool (i.e., to guide medical interventions). For example, the OID can identify specific blood vessels that are candidates for laser photocoagulation surgery in the eye and this information can be presented to the surgeon for consideration. The OID can be used as a therapy control mechanism to automatically control, for example, a computer-guided laser for blood vessel photocoagulation or to trigger the delivery or prescription of a specific medication. The OID can also be used for therapy-planning in a manner that allows the therapy to avoid certain types of blood vessels. --, in [0008], and, -- The disease management system, can further include: A) one or more OIDs configured to perform one or more of laser speckle contrast imaging, spectroscopic imaging, reflectance imaging, and fluorescence imaging of one or more regions of tissue of the eye, wherein the one or more regions of the tissue of the eye include the retina, choroid, the cornea, the sclera, and the eye lens; one or more sensors configured to collect at least one type of patient-specific data. The disease management system can further include: one or more processors configured to process the anatomical or physiological information from the one or more regions of tissue of the eye and the at least one type of patient-specific data; and one or more interface devices configured to display the at least one type of patient-specific data and to allow the user to input information to change the functionality of the one or more processors.--, in [0013]-[0016]).

	Re Claim 8, Rege as modified by ANDERSON further disclose wherein the sequence of processes (1) to (iv) is repeated a predetermined number of times or until the position within the reference retinal image of the retinal image acquired in process (iv) coincides with the position of the target within the reference retinal image to within a predefined margin of error (see REGE: e.g., -- to direct light from the one or more regions of tissue of the eye to the one or more imaging sensors; or a first optical assembly including one or more first optical elements configured to direct light from the illumination module to one or more regions of tissue of the eye and a second optical assembly including one or more second optical elements configured to direct light from the one or more regions of tissue of the eye to the one or more imaging sensors; wherein the one or more regions of the tissue of the eye include the retina, choroid, the cornea, the sclera, and the eye lens…. The one or more optical elements of the optical assembly can be configured to direct light to the one or more regions of tissue of the eye can include one or more spectrally selective filters configured to restrict the illumination from the one or more sources of incoherent illumination to one or more narrow bands of light, wherein the narrow bands of light include green light, blue light, red light, and near infrared light. The OID can further include one or more neutral density filters configured to attenuate the illumination power of the one or more sources of coherent or incoherent illumination. The OID can further include one or more filters configured to reject harmful wavelengths for a specific application. The light directed to the one or more regions of tissue of the eye can include one or more illumination beams generated from the illumination module. The one or more illumination beams can be coaxial with the optical axis of the imaging path. The one or more illumination beams can be not coaxial with the optical axis of the imaging path. The light directed to the one or more regions of tissue of the eye from the one or more illumination beams can occur synchronously or asynchronously. --, in [0012]-[0013]; -- initiating image acquisition based on the image acquisition parameters; storing the acquired images; processing the acquired images; and changing manually or through the configured processing element of the OID, the source of coherent or incoherent illumination and repeating one or more of the adjusting the optical assembly, setting values for image acquisition parameters, initiating illumination, initiating image acquisition, storing, or processing steps.--, in [0017]; and, -- The number of images refers to the total images acquired in an image stack for a given image acquisition. The number of images can be one or more for a given ROT. Frequency of image frame acquisition (frame rate) is the number of image frames to be acquired in 1 second and often depends on the image acquisition device and its ability to communicate with a temporary or permanent storage device. In some CMOS cameras, for example, it is possible to achieve a frame rate that is the inverse of the camera exposure time. Timing sequence refers to specific times or time intervals for which the imaging sensor 145 acquires images and may incorporate appropriate time delays between subsequent image acquisitions. Pixel resolution and/or pixel area refers to the number of pixels that are used to capture an image of the ROI.--, in [0093]-[0094]).

Re Claim 19, claim 19 is the corresponding storage medium claim to claim 1, respectively. Thus, claims 19 is rejected for the similar reasons as for claim 1. Furthermore, REGE as modified by YAMAMOTO and ANDERSON further disclose non-transitory computer-readable storage medium storing computer program instructions which, when executed by a processor, cause the processor to perform the method (see REGE: e.g., Fig. 1, -- The OID can further include one or more means of data transmission to uni-directionally or bi-directionally exchange information with one or more storage devices, display devices, or processing devices, wherein the one or more storage devices, display devices, or processing devices can be standalone or associated with one or more remote computers or servers. The one or more processors can be further configured to calculate laser speckle contrast values for pixels of the one or more imaging sensors associated with the one or more regions of tissue of the eye, wherein the calculated laser speckle contrast values use properties of a pixel's neighborhood of pixels in spatial or temporal domains. The one or more processors can be further configured to extract information from data received, wherein the extracted information includes estimates of blood velocity, estimates of blood flow, blood vessel diameters, spatial density of blood vessels, or classification of blood vessels as arterioles or venules. The one or more processors can be further configured to acquire an image stack and to register images of the acquired image stack to a reference image, wherein the reference image can be acquired independently or can be one of the images in the acquired image stack.--, in [0014], [0018], [0048], and [0057]).

Re Claim 23, claim 23 is the corresponding storage medium claim to claim 1, respectively. Thus, claims 23 is rejected for the similar reasons as for claim 1. Furthermore, REGE as modified by YAMAMOTO and ANDERSON further disclose a controller for controlling an ophthalmic device having a retinal image acquisition module operable to image an imaging region of a retina and an illumination module operable to concurrently illuminate an illumination region of the retina, the imaging region and the illumination region having a predetermined positional relationship to one another, the controller comprising a processor and a memory storing computer program instructions which, when executed by the processor, cause the processor to perform the method (see REGE: e.g., Fig. 1, -- The OID can further include one or more means of data transmission to uni-directionally or bi-directionally exchange information with one or more storage devices, display devices, or processing devices, wherein the one or more storage devices, display devices, or processing devices can be standalone or associated with one or more remote computers or servers. The one or more processors can be further configured to calculate laser speckle contrast values for pixels of the one or more imaging sensors associated with the one or more regions of tissue of the eye, wherein the calculated laser speckle contrast values use properties of a pixel's neighborhood of pixels in spatial or temporal domains. The one or more processors can be further configured to extract information from data received, wherein the extracted information includes estimates of blood velocity, estimates of blood flow, blood vessel diameters, spatial density of blood vessels, or classification of blood vessels as arterioles or venules. The one or more processors can be further configured to acquire an image stack and to register images of the acquired image stack to a reference image, wherein the reference image can be acquired independently or can be one of the images in the acquired image stack.--, in [0014], [0018], [0048], and [0057]; also  see YAMAMOTO: e.g., -- The control unit 70 controls the observation optical system 200 to obtain the fundus front image. The control unit 70 then displays the continually obtained fundus front image on the monitor 75 in real time. The fundus front image associated with the analysis map is used as a reference image to track the laser beam.--, in [0080]).

Re Claim 24, claim 24 is the corresponding device claim to claim 1, respectively. Thus, claims 24 is rejected for the similar reasons as for claim 1. Furthermore, REGE as modified by YAMAMOTO and ANDERSON further disclose an ophthalmic device comprising: a retinal image acquisition module arranged to acquire a retinal image of an imaging area of the retina of an eye; an illumination module operable to concurrently illuminate an illumination region of the retina, the imaging region and the illumination region having a predetermined positional relationship to one another; and a controller arranged to control the retinal image acquisition module and the illumination module, the controller comprising a processor and a memory storing computer program instructions which, when executed by the processor, cause the processor to perform a method of controlling the ophthalmic device (see REGE: e.g., Fig. 1, -- The OID can further include one or more means of data transmission to uni-directionally or bi-directionally exchange information with one or more storage devices, display devices, or processing devices, wherein the one or more storage devices, display devices, or processing devices can be standalone or associated with one or more remote computers or servers. The one or more processors can be further configured to calculate laser speckle contrast values for pixels of the one or more imaging sensors associated with the one or more regions of tissue of the eye, wherein the calculated laser speckle contrast values use properties of a pixel's neighborhood of pixels in spatial or temporal domains. The one or more processors can be further configured to extract information from data received, wherein the extracted information includes estimates of blood velocity, estimates of blood flow, blood vessel diameters, spatial density of blood vessels, or classification of blood vessels as arterioles or venules. The one or more processors can be further configured to acquire an image stack and to register images of the acquired image stack to a reference image, wherein the reference image can be acquired independently or can be one of the images in the acquired image stack.--, in [0014], [0018], [0048], and [0057]; also  see YAMAMOTO: e.g., -- The control unit 70 controls the observation optical system 200 to obtain the fundus front image. The control unit 70 then displays the continually obtained fundus front image on the monitor 75 in real time. The fundus front image associated with the analysis map is used as a reference image to track the laser beam.--, in [0080]).

Claims 2, 4, 9-18 is rejected under 35 U.S.C. 103 as being unpatentable over Rege as modified by YAMAMOTO and ANDERSON, and further in view of AKIBA (US 20180116501 A1).
Re Claim 2, REGE as modified by ANDERSON do not explicitly disclose comparing the illumination module comprises a second retinal image acquisition module 
which is operable to image a respective imaging region of the retina, the first and
second retinal image acquisition modules being operable to concurrently image respective imaging regions of the retina which have a predetermined positional relationship to one another,
	Akiba teaches the illumination module comprises a second retinal image acquisition module  which is operable to image a respective imaging region of the retina, the first and second retinal image acquisition modules being operable to concurrently image respective imaging regions of the retina which have a predetermined positional relationship to one another (see Akiba: e.g., --The ophthalmic imaging device may include a modality other than OCT. Such a modality may be a fundus camera, a scanning laser ophthalmoscope (SLO), a slit lamp microscope, an ophthalmic surgical microscope, or the like.--, in [0025], [0035]-[0040], and [0052]-[0054]);
	the second retinal image acquisition module is controlled to acquire a retinal image while the imaging region of the first retinal image acquisition module is the destination imaging region; and the first retinal image acquisition module is controlled to acquire the one or more retinal images while the second retinal image acquisition module is acquiring the retinal image (see Akiba: e.g., --The ophthalmic imaging device may include a modality other than OCT. Such a modality may be a fundus camera, a scanning laser ophthalmoscope (SLO), a slit lamp microscope, an ophthalmic surgical microscope, or the like.--, in [0025], and in [0035]-[0040], and [0052]-[0054]);
	REGE (as modified by YAMAMOTO and ANDERSON) and Akiba are combinable as they are in the same field of endeavor: controlling the ophthalmic imaging device to acquire, process, and store images of retina and the corresponding target ROI . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify REGE (as modified by ANDERSON)’s method using AKiba’s teachings by including the illumination module comprises a second retinal image acquisition module  which is operable to image a respective imaging region of the retina, the first and second retinal image acquisition modules being operable to concurrently image respective imaging regions of the retina which have a predetermined positional relationship to one another, and the second retinal image acquisition module is controlled to acquire a retinal image while the imaging region of the first retinal image acquisition module is the destination imaging region; and the first retinal image acquisition module is controlled to acquire the one or more retinal images while the second retinal image acquisition module is acquiring the retinal image to REGE’s controlling functions in order to identify eye conditions based on images of second modalities (see Akiba: e.g. in [0025], and in [0035]-[0040], and [0052]-[0054]).

Re Claim 4, REGE as modified by YAMAMOTO, ANDERSON and Akiba further disclose storing the marker in association with at least one of: the comparison image; the reference image; at least one of the one or more retinal images; the marker retinal image; and a clipped region of the reference retinal image, the clipped region being positioned at the determined position of the marker retinal image within the reference retinal image (see  ANDERSON: e.g., -- The matching area in the destination image file may be identified, for example, by image registration of the source and destination image files, identifying corresponding structures (e.g., the fovea, optic disc, dominant vessel structures, etc.) in both source and destination image files, and/or direct mapping from a predefined corner (or other marker) of the source and destination image files. Irrespective of how the matching area/region is identified in the destination image file, optionally, the user-made annotations in the source image file may be copied to the matching area/region in the destination image file. In this manner, if annotations are made, for example, at a region located to the upper left of a definite structure, the annotations will be copied to a similar region to the upper left of a similar structure in the destination image file(s).--, in [0087]).

	Re Claim 9, Rege as modified by ANDERSON and AKIBA disclose although controlling the ophthalmic device  to acquire a second retinal image by the second retinal image acquisition module during a repeat image acquisition process (see Akiba: e.g., --The ophthalmic imaging device may include a modality other than OCT. Such a modality may be a fundus camera, a scanning laser ophthalmoscope (SLO), a slit lamp microscope, an ophthalmic surgical microscope, or the like.--, in [0025], and in [0035]-[0040], and [0052]-[0054]); 
Rege as modified by ANDERSON and AKIBA however do not explicitly disclose acquire a second retinal image by the second retinal image acquisition module during a repeat image acquisition process, by: controlling the first retinal image acquisition module to acquire a second reference retinal image by imaging a second reference imaging area of the retina;
YAMAMOTO discloses acquire a second retinal image by the second retinal image acquisition module during a repeat image acquisition process, by: controlling the first retinal image acquisition module to acquire a second reference retinal image by imaging a second reference imaging area of the retina (see YAMAMOTO: e.g., Fig. 1, being consistent with REGE, Akiba’s disclosures, in YAMAMOTO’s Fig. 1, “detector 120” described in [0022]-[0025], {which is to acquire a first retinal image, such as a SLO scanning image, OCT image as a second image, or interchangeably, for the consistence with the discussion of claim 15 below}, and, --The front observation optical system 200 is provided to obtain a front image of the fundus Ef. This optical system 200 includes for example an optical scanner for scanning the measurement light (e.g., infrared light) emitted from a light source two-dimensionally on the fundus Ef and a second light receiving element for receiving the reflection light from the fundus Ef through a confocal opening placed at a position substantially conjugate with the fundus Ef. Thus, the optical system 200 is configured as a so-called ophthalmic scanning laser optometry (SLO)--, In [0035], and, -- The control unit 70 controls the observation optical system 200 to obtain the fundus front image. The control unit 70 then displays the continually obtained fundus front image on the monitor 75 in real time. The fundus front image associated with the analysis map is used as a reference image to track the laser beam.--, in [0080]);
designating a target in the second reference retinal image using the marker the comparison image and the second reference retinal image (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]),
 controlling the first retinal image acquisition module to acquire a current retinal image of an initial imaging region within the second reference imaging area (see YAMAMOTO: e.g., Fig.2A,-Fig.2B, --The control unit 70 obtains analysis result data based on the tomographic image of the eye E imaged by the OCT device 10 before a treatment laser beam is irradiated thereto. The control unit 70 then obtains information of irradiation positions (points) of the treatment laser beam to the eye E set by use of the obtained analysis result data. Typically, the control unit 70 displays the front image obtained through the observation optical system 200 and the analysis result data in a superimposed fashion on the monitor 75.--, in [0065]);
controlling the first retinal image acquisition module to move its imaging region from the initial imaging region within the second reference imaging area to a destination imaging region within the second reference imaging area using the target in the second reference retinal image and the second reference retinal image, and to acquire a retinal image of the destination imaging region within the second reference imaging region (see YAMAMOTO: e.g., --the control unit 70 displays graphics G indicating the laser irradiation area on the superimposed image and also sets the specified position as the irradiation area (see FIG. 5B). A setting method using the screen may include for example a method in which a targeted region is touched so that the vicinity of the touched region is set as the irradiation area, and a method in which the outline of a targeted region is traced so that the traced region is set as the irradiation area. Alternatively, it may be arranged for the examiner to set a region not targeted for irradiation (the irradiation prohibited area) so that a region excepting the irradiation prohibited area is irradiated by laser. --, in [0071]-[0072]),
controlling the second retinal image acquisition module  to acquire, as the second retinal image, an image in the imaging region of the second retinal image acquisition module while the imaging region of the first retinal image acquisition module is the destination imaging region (see YAMAMOTO: e.g., Fig.2A,-Fig.2B, --The control unit 70 obtains analysis result data based on the tomographic image of the eye E imaged by the OCT device 10 before a treatment laser beam is irradiated thereto. The control unit 70 then obtains information of irradiation positions (points) of the treatment laser beam to the eye E set by use of the obtained analysis result data. Typically, the control unit 70 displays the front image obtained through the observation optical system 200 and the analysis result data in a superimposed fashion on the monitor 75.--, in [0065], and, -- The control unit 70 controls the observation optical system 200 to obtain the fundus front image. The control unit 70 then displays the continually obtained fundus front image on the monitor 75 in real time. The fundus front image associated with the analysis map is used as a reference image to track the laser beam.--, in [0080]),
controlling the first retinal image acquisition module to acquire one or more further retinal images while the second retinal image acquisition module is acquiring the second retinal image (see YAMAMOTO: e.g., Fig.2A,-Fig.2B, --The control unit 70 obtains analysis result data based on the tomographic image of the eye E imaged by the OCT device 10 before a treatment laser beam is irradiated thereto. The control unit 70 then obtains information of irradiation positions (points) of the treatment laser beam to the eye E set by use of the obtained analysis result data. Typically, the control unit 70 displays the front image obtained through the observation optical system 200 and the analysis result data in a superimposed fashion on the monitor 75.--, in [0065]);
comparing  a second marker retinal image based on the one or more further retinal images with a second comparison image based on at least a portion of the second reference retinal image to determine a second marker that is indicative of the position of the second marker retinal image within the second comparison image (see YAMAMOTO: e.g., --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]);
REGE (as modified by ANDERSON and Akiba) and YAMAMOTO are combinable as they are in the same field of endeavor: controlling the ophthalmic imaging device to acquire, process, and store images of retina and the corresponding target ROI . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify REGE (as modified by ANDERSON and Akiba)’s method using Yamamoto’s teachings by including acquire a second retinal image by the second retinal image acquisition module during a repeat image acquisition process, by: controlling the first retinal image acquisition module to acquire a second reference retinal image by imaging a second reference imaging area of the retina; designating a target in the second reference retinal image using the marker the comparison image and the second reference retinal image; controlling the first retinal image acquisition module to acquire a current retinal image of an initial imaging region within the second reference imaging area; controlling the first retinal image acquisition module to move its imaging region from the initial imaging region within the second reference imaging area to a destination imaging region within the second reference imaging area using the target in the second reference retinal image and the second reference retinal image, and to acquire a retinal image of the destination imaging region within the second reference imaging region; controlling the second retinal image acquisition module  to acquire, as the second retinal image, an image in the imaging region of the second retinal image acquisition module while the imaging region of the first retinal image acquisition module is the destination imaging region; controlling the first retinal image acquisition module to acquire one or more further retinal images while the second retinal image acquisition module is acquiring the second retinal image; and comparing  a second marker retinal image based on the one or more further retinal images with a second comparison image based on at least a portion of the second reference retinal image to determine a second marker that is indicative of the position of the second marker retinal image within the second comparison image to REGE (as modified by ANDERSON and Akiba)’s controlling functions in order to use the fundus front image associated with the analysis map as a reference image to track the laser beam (see Akiba: e.g. in [0065], [0071]-[0072], [0080] and [0095]).

Re Claim 10, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose the first retinal image acquisition module is controlled to move its imaging region from the initial imaging region within the second reference retinal image to the destination imaging region within the second reference retinal image (see Yamamoto: e.g., -- The control unit 70 controls the OCT optical system 100 to obtain a three-dimensional tomographic image corresponding to each set region and also controls the observation optical system 200 to obtain a front image. The three-dimensional tomographic image includes an image data in which A-scan signals arranged two-dimensionally in the X-Y directions, a three-dimensional graphic image, and others.
[0053] To obtain the three-dimensional tomographic image, the control unit 70 controls operations of the optical scanner 108 to scan the measurement light two-dimensionally in the X-Y directions in a scanning range corresponding to the imaging region, thereby obtaining the three-dimensional tomographic image. --, in [0052]-[0053]) by performing following processes (a) to (d) at least once:
(a) determining a position of the current retinal image within the second reference retinal image by comparing the current retinal image with the second reference retinal image (see Yamamoto: e.g., -- To change an imaging position on the fundus Ef, the OCT optical system 100 includes an irradiation position changing unit (e.g., an optical scanner 108 and a fixation target projecting unit 300) for changing an irradiation position of the measurement light on the fundus Ef. The control unit 70 controls operations of the irradiation position changing unit based on the set imaging position information, and obtains a tomographic image based on a received signal from the detector 120. Further, the photocoagulation laser device 400 emits a treatment laser beam (a photocoagulation laser beam).--, in [0023]);
(b) comparing the position of the current retinal image within the second reference retinal image with a position of the target within the second reference retinal image and, based on the comparison, determining an adjustment to move the current imaging region of the first retinal image acquisition module closer to a target on the retina corresponding to the target in the second reference retinal image (see YAMAMOTO: e.g., --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]);
(c) using  the adjustment to control the first retinal image acquisition module to set the imaging region of the first retinal image acquisition module to another imaging region within the second reference retinal image which becomes the current imaging region (see Yamamoto: e.g., -- The control unit 70 controls the OCT optical system 100 to obtain a three-dimensional tomographic image corresponding to each set region and also controls the observation optical system 200 to obtain a front image. The three-dimensional tomographic image includes an image data in which A-scan signals arranged two-dimensionally in the X-Y directions, a three-dimensional graphic image, and others.[0053] To obtain the three-dimensional tomographic image, the control unit 70 controls operations of the optical scanner 108 to scan the measurement light two-dimensionally in the X-Y directions in a scanning range corresponding to the imaging region, thereby obtaining the three-dimensional tomographic image. --, in [0052]-[0053]);
(d) controlling the first retinal image acquisition module to acquire a current retinal image of the current imaging region set in process (c) (see Yamamoto: e.g., -- The control unit 70 controls the OCT optical system 100 to obtain a three-dimensional tomographic image corresponding to each set region and also controls the observation optical system 200 to obtain a front image. The three-dimensional tomographic image includes an image data in which A-scan signals arranged two-dimensionally in the X-Y directions, a three-dimensional graphic image, and others.[0053] To obtain the three-dimensional tomographic image, the control unit 70 controls operations of the optical scanner 108 to scan the measurement light two-dimensionally in the X-Y directions in a scanning range corresponding to the imaging region, thereby obtaining the three-dimensional tomographic image. --, in [0052]-[0053]);
wherein the retinal image of the destination imaging region within the second reference imaging area is the retinal image acquired in the final performance of process (d), and wherein the sequence of processes (a) to (d) is repeated a predetermined number of times or until the position within the second reference retinal image of the retinal image acquired in process (d) coincides with the position of the target within the second reference retinal image to within a second predefined margin of error (see YAMAMOTO: e.g., -- the control unit 70 sets the fundus image associated with the analysis map as a reference image and detects a relative position with a continually captured fundus image. The control unit 70 then controls the operations of the light source and the optical scanner 108 to irradiate the laser beam to the eye E based on the set irradiation position information. Specifically, the control unit 70 compensates the scanning position of the optical scanner 108 (tracking of the laser beam) based on a detection result so that a set area on the fundus Ef is irradiated even when the eye E moves. Thus, the laser irradiation position is compensated. For example, the control unit 70 detects displacement in surface direction (X-Y directions) of the fundus between the associated fundus front image and the continually captured fundus image, and compensates the scanning position of the optical scanner 108 to compensate the detected displacement.--, in [0084]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount….displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.[0098] An evaluation function in template matching may be based on SSD (Sum of Squared Difference) representing the similarities, SAD (Sum of Absolute Difference) representing the differences, or the like--, in [0094]-[0098]).

Re Claim 11, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose storing the second comparison image in association with the second marker (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]).

Re Claim 12, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose storing the second marker in association with at least one of:
the second comparison image; the second retinal image acquired by the second retinal image acquisition module, at least one of the one or more further retinal images; the second marker retinal image; and a clipped region of the second reference retinal image, the clipped region being positioned at the determined position of the second marker retinal image within the second reference retinal image (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]; --The control unit 70 may specify a predetermined site (e.g., macular, papilla) of a fundus in the three-dimensional tomographic image by image processing and set the specified site as the irradiation prohibited area D. For example, the macular and the papilla can be extracted from respective positions, luminance values, shapes, and others in the tomographic image. The macula is darker in luminance than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The papilla is brighter than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The control unit 70 also may specify the macular and the papilla by image processing using the fundus front image (e.g., an SLO image) and set the specified sites as the irradiation prohibited areas D.--, in [0073]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]-[0098]).

Re Claim 13, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose comparing a second marker retinal image based on another one or more retinal images with a second comparison image that is based on at least a portion of the reference retinal image to determine a second marker that is indicative of the position of the second marker retinal image within the second comparison image; determining a relative offset between the positions of the first and second marker retinal images in the reference retinal image (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]; --The control unit 70 may specify a predetermined site (e.g., macular, papilla) of a fundus in the three-dimensional tomographic image by image processing and set the specified site as the irradiation prohibited area D. For example, the macular and the papilla can be extracted from respective positions, luminance values, shapes, and others in the tomographic image. The macula is darker in luminance than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The papilla is brighter than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The control unit 70 also may specify the macular and the papilla by image processing using the fundus front image (e.g., an SLO image) and set the specified sites as the irradiation prohibited areas D.--, in [0073]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]-[0098]); 
determining a relative offset between the positions of the first and second marker retinal images in the reference retinal image (see Yamamoto: e.g., --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]-[0098]); and
performing at least one of storing the determined relative offset and displaying
the determined relative offset on a display (see Yamamoto: e.g., --the control unit 70 displays the analysis map on the fundus front image and also sets the irradiation prohibited areas based on the positions of the macular and the papilla. An image representing the irradiation prohibited area is created and displayed on the fundus front image. It is to be noted that the macular and the papilla are detected for example based on data obtained when the OCT front image and the SLO image are analyzed--, in [0073]-[0075]; --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount….displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.[0098] An evaluation function in template matching may be based on SSD (Sum of Squared Difference) representing the similarities, SAD (Sum of Absolute Difference) representing the differences, or the like--, in [0094]-[0098]). See the similar obviousness and motivation statements for the combination of disclosures of the cited references as discussed above for claim 9. 

Re Claim 14, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose:
comparing a third marker retinal image based on another one or more retinal
images with a third comparison image that is based on at least a portion of the second reference retinal image to determine a third marker that is indicative of the position of the third marker retinal image within the third comparison image (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]; --The control unit 70 may specify a predetermined site (e.g., macular, papilla) of a fundus in the three-dimensional tomographic image by image processing and set the specified site as the irradiation prohibited area D. For example, the macular and the papilla can be extracted from respective positions, luminance values, shapes, and others in the tomographic image. The macula is darker in luminance than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The papilla is brighter than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The control unit 70 also may specify the macular and the papilla by image processing using the fundus front image (e.g., an SLO image) and set the specified sites as the irradiation prohibited areas D.--, in [0073]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]-[0098]);
determining a relative offset between the positions of the second and third
marker retinal images in the second reference retinal image (see YAMAMOTO: e.g., --the analysis map representing an analysis result of a three-dimensional tomographic image is generated. The control unit 70 displays graphics (see hatching R) each denoting a site with deteriorated visual function as shown in FIG. 4. For instance, the hatching R is displayed in a specific color (e.g., red). The control unit 70 may be arranged to encircle each site with deteriorated visual function with a marker. Needless to say, the control unit 70 may display graphics each denoting a site with photoreceptor cells that normally function in the form of identifiable graphics.--, in [0062]; --The control unit 70 may specify a predetermined site (e.g., macular, papilla) of a fundus in the three-dimensional tomographic image by image processing and set the specified site as the irradiation prohibited area D. For example, the macular and the papilla can be extracted from respective positions, luminance values, shapes, and others in the tomographic image. The macula is darker in luminance than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The papilla is brighter than its peripheral portion and is circular and thus, by the image processing, an image area conforming to those characteristics is extracted. The control unit 70 also may specify the macular and the papilla by image processing using the fundus front image (e.g., an SLO image) and set the specified sites as the irradiation prohibited areas D….the control unit 70 displays the analysis map on the fundus front image and also sets the irradiation prohibited areas based on the positions of the macular and the papilla. An image representing the irradiation prohibited area is created and displayed on the fundus front image. It is to be noted that the macular and the papilla are detected for example based on data obtained when the OCT front image and the SLO image are analyzed--, in [0073]-[0075]; and, --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.--, in [0095]-[0098]); and
performing at least one of storing the determined relative offset and displaying
the determined relative offset on a display (see Yamamoto: e.g., --the control unit 70 displays the analysis map on the fundus front image and also sets the irradiation prohibited areas based on the positions of the macular and the papilla. An image representing the irradiation prohibited area is created and displayed on the fundus front image. It is to be noted that the macular and the papilla are detected for example based on data obtained when the OCT front image and the SLO image are analyzed--, in [0073]-[0075]; --the method is conducted by displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount….displacing the position of a reference image or an observation image (a current fundus image) by one pixel each, comparing the reference image and a subject image to detect a positional displacement direction and a positional displacement amount between both data when they coincide most closely with each other (when they are in highest correlation). Another example of the method is conducted by extracting a characteristic point common between a predetermined reference image and a subject image and, based on the extracted characteristic point, detecting a positional displacement direction and a positional displacement amount.[0098] An evaluation function in template matching may be based on SSD (Sum of Squared Difference) representing the similarities, SAD (Sum of Absolute Difference) representing the differences, or the like--, in [0094]-[0098]).

	Re Claim 15, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose wherein the first retinal image acquisition module comprises a scanning ophthalmoscope configured to produce scans of the retina (see REGE: e.g., -- Conventional retinal imagers that use lasers (e.g., scanning laser ophthalmoscopes) ensure through scanning that the laser illuminates a small region of interest (ROI) for a very short period of time, thus restricting the energy delivered to the retina despite using a beam of high power and intensity. Laser speckle contrast imaging (LSCI) requires simultaneous illumination of the entire field of view (FOV) as opposed to spot illumination and scanning--, in [0045]: also see Akiba: e.g., --The ophthalmic imaging device may include a modality other than OCT. Such a modality may be a fundus camera, a scanning laser ophthalmoscope (SLO), a slit lamp microscope, an ophthalmic surgical microscope, or the like.--, in [0025], and in [0035]-[0040], and [0052]-[0054]; and, further see Yamamoto: e.g., -- an optical scanner for scanning the measurement light (e.g., infrared light) emitted from a light source two-dimensionally on the fundus Ef and a second light receiving element for receiving the reflection light from the fundus Ef through a confocal opening placed at a position substantially conjugate with the fundus Ef. Thus, the optical system 200 is configured as a so-called ophthalmic scanning laser optometry (SLO).--, in [0035]), 
and the second retinal image acquisition module  comprises an optical coherence tomography imaging module configured to produce tomographic images of the retina (see Akiba: e.g., -- The display controller displays a B mode image, a blood vessel enhanced image representing a same cross section as the B mode image, and one or more front images individually formed based on a three dimensional data set acquired by performing optical coherence tomography on a subject's eye in a predetermined layout.--, in [0011], claim 6-7; Anderson: e.g., -- The ophthalmic imaging system may be, for example, a fundus imager, an optical coherence tomography (OCT), or a combination of both.--, in [0010]; similarly also see YAMAMOTO: e.g., -- a setting unit arranged to obtain two-dimensional analysis result data of a fundus of the patient's eye based on a three-dimensional tomographic image captured by an optical coherence tomography device before the laser beam is irradiated--, in [0009], Fig. 3A, Fig. 3C, , and, -- The control unit 70 controls operations of the irradiation position changing unit based on the set imaging position information, and obtains a tomographic image based on a received signal from the detector 120--, in [0023], [0025], and, -- the control unit 70 obtains a tomographic image (an OCT image) by image processing based on a received signal output from the detector 120 of the OCT optical system 100 and also obtains a front image based on a received signal output from the light receiving element of the front observation optical system 200. The control unit 70 controls the fixation target projecting unit 300 to change a fixation position. [0049] A memory (a storage part) 72, a monitor (a display part) 75, an operation part 76 are respectively electrically connected to the control unit 70. The control unit 70 controls a display screen of the monitor 75. An obtained fundus image is output as a still image or a moving image on the monitor 75 and additionally stored in the memory 72. The memory 72 records e.g. imaged tomographic images, front images, various information related to imaging such as information on an imaging position of each tomographic image,--, in [0048]-[0049]). See the similar obviousness and motivation statements for the combination of disclosures of the cited references as discussed above for claim 9.

Re Claim 16, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose wherein the scanning ophthalmoscope is arranged to produce, as the reference retinal image, up to a 180 degree scan of the retina, as measured at the center of the eye (see REGE: e.g., Fig. 1, and, -- Conventional retinal imagers that use lasers (e.g., scanning laser ophthalmoscopes) ensure through scanning that the laser illuminates a small region of interest (ROI) for a very short period of time, thus restricting the energy delivered to the retina despite using a beam of high power and intensity. Laser speckle contrast imaging (LSCI) requires simultaneous illumination of the entire field of view (FOV) as opposed to spot illumination and scanning--, in [0045]: and see Anderson: e.g., -- FIG. 4a illustrates the attachment of multiple iris cameras (e.g., Cam1, Cam2, and Cam3) to an ophthalmic (or ocular) lens 207 of an ophthalmic imaging system. The iris cameras are positioned to image the iris (e.g., positioned to image the exterior of the eye). This permits the collecting of images of the iris and pupil of the subject's eye, which may be used to facilitate alignment between an ophthalmic imaging instrument/device/system and a patient. In the embodiment illustrated in FIG. 4a, the iris cameras are installed roughly at 0, 180, and 270 degree positions around ophthalmic lens 207, from the patient's perspective, with respect to the ophthalmic lens 207. It is desirable for the iris cameras Cam1, Cam2, and Cam3 to work off-axis so that they do not interfere with the main optical path. The iris cameras provide live images of the patient's eye on the display (e.g., on the pupil streams 363 of acquisition screen 345 in FIG. 3b) to aid fine patient alignment and acquisition. FIG. 4b shows an image collected from either the 0° or 180° iris camera (e.g., Cam1 or Cam2) while FIG. 4c shows an image collected from iris camera Cam3 located at 270°.--, in [0091]; also see Akiba: e.g., --The ophthalmic imaging device may include a modality other than OCT. Such a modality may be a fundus camera, a scanning laser ophthalmoscope (SLO), a slit lamp microscope, an ophthalmic surgical microscope, or the like.--, in [0025], and in [0035]-[0040], and [0052]-[0054]; and, further see Yamamoto: e.g., -- an optical scanner for scanning the measurement light (e.g., infrared light) emitted from a light source two-dimensionally on the fundus Ef and a second light receiving element for receiving the reflection light from the fundus Ef through a confocal opening placed at a position substantially conjugate with the fundus Ef. Thus, the optical system 200 is configured as a so-called ophthalmic scanning laser optometry (SLO).--, in [0035]).

Re Claim 17, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose wherein the scanning ophthalmoscope is arranged to produce, as the reference retinal image, up to a 120 degree scan of the retina, as measured at the center of the eye (see Anderson: e.g., -- Higher fields of view (60°-120°) may be desired for a combination of the Broad-Line Fundus Imager (BLFI) with other imaging modalities such as optical coherence tomography (OCT). The upper limit for the field of view will be determined by the accessible working distance in combination with the physiological conditions around the human eye. Because a typical human retina has a FOV of 140° horizontal and 80°-100° vertical, it may be desirable to have an asymmetrical field of view for the highest possible FOV on the system.--, in [0064]; also see Yamamoto: e.g., -- When the analysis map M and the fundus front image are associated with each other, analysis information about each pixel of the fundus front image is given. Herein, a corresponding relationship between a positional coordinate on the fundus front image and a scanning position of the optical scanner 108 has been determined in advance. Therefore, the scanning position of the optical scanner 108 and the positional coordinate on the analysis map can be associated with each other. Accordingly, the scanning position (scanning angle) of the laser beam to be scanned by the optical scanner 108 and the analysis information on the analysis map are associated with each other. For example, a portion with deteriorated visual function is associated with the irradiation point of the laser beam.--, in [0076]).

Re Claim 18, REGE as modified by ANDERSON, Akiba and YAMAMOTO further disclose wherein the scanning ophthalmoscope is arranged to produce, as the reference retinal image, up to an 80 degree scan of the retina, as measured at the center of the eye (see Anderson: e.g., -- Higher fields of view (60°-120°) may be desired for a combination of the Broad-Line Fundus Imager (BLFI) with other imaging modalities such as optical coherence tomography (OCT). The upper limit for the field of view will be determined by the accessible working distance in combination with the physiological conditions around the human eye. Because a typical human retina has a FOV of 140° horizontal and 80°-100° vertical, it may be desirable to have an asymmetrical field of view for the highest possible FOV on the system.--, in [0064]; also see Yamamoto: e.g., -- When the analysis map M and the fundus front image are associated with each other, analysis information about each pixel of the fundus front image is given. Herein, a corresponding relationship between a positional coordinate on the fundus front image and a scanning position of the optical scanner 108 has been determined in advance. Therefore, the scanning position of the optical scanner 108 and the positional coordinate on the analysis map can be associated with each other. Accordingly, the scanning position (scanning angle) of the laser beam to be scanned by the optical scanner 108 and the analysis information on the analysis map are associated with each other. For example, a portion with deteriorated visual function is associated with the irradiation point of the laser beam.--, in [0076]).


	







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667